73 F.3d 378NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
INSITUFORM TECHNOLOGIES, INC., Insituform (Netherlands) B.V.and Insituform Gulf South, Inc., Plaintiffs-Respondents,v.CAT CONTRACTING, INC., Michigan Sewer Construction, KanalSanierung Hans Mueller GmbH & Co. KG and InlinerU.S.A., Defendants-Petitioners.
Misc. No. 449.
United States Court of Appeals, Federal Circuit.
Nov. 29, 1995.

Before PLAGER, Circuit Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ON PETITION FOR PERMISSION TO APPEAL
ORDER
PLAGER, Circuit Judge.


1
Cat Contracting, Inc., Michigan Sewer Construction, Kanal Sanierung Hans Mueller GmbH & Co. Kg, and Inliner U.S.A.  (collectively Cat Contracting) petition for permission to appeal an order certified by the United States District Court for the Southern District of Texas as involving a controlling question of law as to which there is a substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation.  28 U.S.C. Sec. 1292(b), (c)(1).  Insituform Technologies, Inc., Insituform (Netherlands) B.V., and Insituform Gulf South, Inc.  (collectively Insituform) oppose.


2
Cat Contracting's petition for permission to appeal is untimely.  28 U.S.C. Sec. 1292(b), (c)(1).  Thus, the petition is dismissed.*


3
Accordingly,

IT IS ORDERED THAT:

4
Cat Contracting's petition for permission to appeal is dismissed.



*
 We note that in addition to filing a "protective" petition for permission to appeal, Cat Contracting has filed a notice of appeal on the ground that the district court action is "final except for an accounting."  28 U.S.C. Sec. 1292(c)(2)